Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-KMT

ERIC TYLER VETTE

       Plaintiff,

v.

K-9 UNIT DEPUTY SANDERS
SERGEANT GUSTON
K-9 DEPUTY OX

       Defendants.


     DEFENDANT GUSTIN’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
                                12(b)(6)


       Sergeant Steve Gustin (incorrectly captioned as “SERGEANT GUSTON”) (“Defendant”),

by and through his attorney Andrew R. McLetchie of Fowler, Schimberg, Flanagan & McLetchie,

P.C., hereby submits the following Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), and in

support thereof, states as follows:

                        Certification Pursuant to D.C.COLO.LCivR 7.1

       In accordance with D.C.COLO.LCivR 7.1(b), undersigned counsel has not conferred with

Plaintiff because Plaintiff proceeds pro se and is currently incarcerated.

                                      I.    INTRODUCTION

       Shortly after midnight on December 31, 2017, Plaintiff fled from law enforcement officers

in his vehicle, recklessly engaging them in a dangerous pursuit in and around downtown Montrose,

Colorado, at times driving at speeds exceeding 100 miles per hour. Plaintiff was stopped and


                                                 1
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 2 of 9




apprehended only after officers succeeded in safely diverting Plaintiff’s vehicle from the road and

into an open field. After coming to a stop, Plaintiff continued to attempt to evade officers by

running across the field. He was overtaken by officers and placed under arrest on thirteen separate

charges, including felony charges for vehicular eluding, identity theft, and unlawful possession of

a controlled substance, with officers having found cocaine and numerous unauthorized

prescription medications inside Plaintiff’s vehicle.

        Plaintiff’s claim against Sergeant Gustin stems from a discrete incident that allegedly

transpired during Plaintiff’s arrest. Specifically, Plaintiff alleges that after he had been

apprehended by officers, he was assaulted by Sergeant Sanders and bitten by a K-9 unit—a dog

that Plaintiff refers to as “K-9 Deputy Ox.” 1 Plaintiff effectively claims that Sergeant Gustin “let”

the alleged assault happen. However, all of the allegations in Plaintiff’s Prisoner Complaint toward

Sergeant Gustin are conclusory. As such, Plaintiff fails to allege a factual basis upon which he can

show that Sergeant Gustin violated Plaintiff’s constitutional rights. Thus, Plaintiff’s Prisoner

Complaint is insufficient to state a claim for relief against Sergeant Gustin and must be dismissed

pursuant to Fed. R. Civ. P. 12(b)(6).

                                 II.     STANDARD OF REVIEW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To do so

does not require detailed factual allegations, but it does demand more than an “unadorned, the

1
  Sergeant Sanders and Sergeant Gustin have contemporaneously filed a Motion to Strike Pursuant
to Fed. R. Civ. P. 12(f), which moves the Court to strike “K-9 Deputy Ox” from Plaintiff’s Prisoner
Complaint as a Defendant in this action.

                                                    2
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 3 of 9




defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555). Mere “labels

and conclusions” or a “formulaic recitation of the elements of a cause of action” are not sufficient.

Id. (quoting Twombly, 550 U.S. at 555). Nor can a complaint withstand a motion to dismiss if it

merely “tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Id. (quoting

Twombly, 550 U.S. at 557). In reviewing a motion to dismiss under Rule 12(b)(6), “the tenet that

a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Id. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.

                                       III.    ARGUMENT

   A. Sergeant Gustin Is Entitled to Qualified Immunity.

       At all times relevant to Plaintiff’s claims, Sergeant Gustin was acting pursuant to his law

enforcement duties as an officer of the Montrose County Sheriff’s Office. As such, he is entitled

to qualified immunity, which protects him “from liability for civil damages insofar as [his] conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Brown v. The City of Colo. Springs, 709 Fed. Appx. 906, 913 (10th Cir. 2017)

(citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity is more than a defense

to liability; it is immunity from suit. See id. at 913; Mitchell v. Forsyth, 472 U.S. 511, 527 (1985)).

To overcome Sergeant Gustin’s qualified immunity, Plaintiff must satisfy “a heavy two-part

burden.” Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th Cir. 1995). First, Plaintiff must

demonstrate that Sergeant Gustin’s individual actions violated Plaintiff’s constitutional rights. Id.

Second, Plaintiff must show that the constitutional right allegedly violated was “clearly

established” at the time of Sergeant Gustin’s conduct on December 31, 2017. Id.


                                                  3
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 4 of 9




       Here, Plaintiff’s Prisoner Complaint fails to sufficiently allege facts that can overcome

Sergeant Gustin’s qualified immunity. None of the conclusory allegations in Plaintiff’s Prisoner

Complaint are capable of stating a claim for relief for a constitutional violation under 42 U.S.C. §

1983, or of providing Sergeant Gustin with notice of the grounds on which the alleged

constitutional violation is based. Because he is immune from suit, Sergeant Gustin should not be

burdened with the uncertainty and expense of discovery and further litigation. See Mitchell, 472

U.S. at 526 (“Unless the plaintiff’s allegations state a claim of violation of clearly established law,

a defendant pleading qualified immunity is entitled to dismissal before the commencement of

discovery.”). Accordingly, the Court should dismiss Plaintiff’s claims against Sergeant Gustin

pursuant to Fed. R. Civ. P. 12(b)(6).

       1. Plaintiff’s Prisoner Complaint Fails to Allege a Constitutional Violation by
          Sergeant Gustin.

       Plaintiff’s Prisoner Complaint fails to state a claim for relief against Sergeant Gustin in his

individual capacity. The allegations in Plaintiff’s Prisoner Complaint regarding Sergeant Gustin

are the quintessential example of threadbare and conclusory statements, which must be

disregarded. The entirety of Plaintiff’s claim against Sergeant Gustin reads as follows:

       Supporting Facts: On December 31, 2017, Sergeant Gusten violated Amendmet 8
       and 14 constitutional rights by directly approving of Deputy Sanders’s violations
       of the same rights 8 and 14, by letting Deputy Sander’s an K-9 Ox assault me. The
       insodent hurt me physically, emotionally and mentalally. [Sic.]
       Pl. Prisoner Compl. [ECF #1], p. 5 (notated by Plaintiff as page 4).

       These allegations do not just lack factual detail; they do not contain any facts at all. As the

U.S. Supreme Court noted in Twombly, “[w]ithout some factual allegation in the complaint, it is

hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of the



                                                  4
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 5 of 9




nature of the claim, but also ‘grounds’ on which the claim rests. . . . Rule 8(a) . . . does not authorize

a pleader's ‘bare averment that he wants relief and is entitled to it.’” Twombly, 550 U.S. at 555 n.3

(citing 5 Wright & Miller § 1202, at 94, 95) (internal punctuation marks omitted).

        To allege a claim under 42 U.S.C. § 1983 for failure to intervene, a plaintiff must allege

facts showing that the defendant officer “had a realistic opportunity to intervene to prevent harm

from occurring.” Savannah v. Collins, 547 Fed. Appx. 874, 876 (10th Cir. 2013) (citations

omitted). Without allegations that a defendant officer could have stopped an unconstitutional use

of force, and had the ability to do so under the circumstances but did not, a plaintiff’s failure-to-

intervene claim cannot overcome a 12(b)(6) motion to dismiss. Id. In Savannah, the plaintiff

alleged that the defendant law enforcement officer unconstitutionally failed to prevent another

officer’s K9, “Zorro,” from biting the plaintiff. Id. at 874. The district court denied the officer’s

12(b)(6) motion to dismiss, but the Tenth Circuit reversed, explaining:

        The factual assertions do not plausibly suggest that Officer Collins had a realistic
        opportunity to intervene. Although [the plaintiff] Mr. Savannah asserts that Officer
        Collins could have stopped Zorro, he does not assert that Officer Collins could have
        stopped Zorro. Officer Collins did not deploy Zorro and there is no assertion that
        he had the ability to control the dog. Thus, Mr. Savannah only concludes, without
        factual support, that Officer Collins could have intervened during the attack by
        Zorro.
        Id. at 876.

        As it was in Savannah, so it is here. Plaintiff fails to provide any factual support for the

conclusory and vague statements that Sergeant Gustin “directly approv[ed] of” and “let[] Deputy

Sander’s an K-9 Ox assault me.” See Pl. Prisoner Compl., p. 5. Such conclusory statements must

be disregarded. Iqbal, 556 U.S. at 678. Furthermore, Plaintiff’s Prisoner Complaint contains no

facts regarding Sergeant Gustin’s personal conduct. Plaintiff fails to set forth any factual



                                                    5
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 6 of 9




allegations regarding what Sergeant Gustin saw, heard, or observed; when he saw, heard, or

observed it; where Sergeant Gustin was located in relation to the alleged assault; whether Sergeant

Gustin had the ability to control “K-9 Deputy Ox”; or any facts indicating Sergeant Gustin

otherwise had a realistic opportunity to intervene. The complete absence of any factual allegations

means that Plaintiff fails to state a claim for a failure to intervene, or for any constitutional

violation, by Sergeant Gustin. Without factual allegations that Sergeant Gustin committed a

constitutional violation, Plaintiff’s Prisoner Complaint fails to state a claim for relief, and must be

dismissed as to Sergeant Gustin pursuant to Fed. R. Civ. P. 12(b)(6).

   B. Plaintiff’s Complaint Fails to State a Claim Against the Montrose County Sheriff’s
      Office.

       Plaintiff’s Prisoner Complaint indicates that Plaintiff is suing Defendant Gustin in his

official capacity. Pl. Compl. [ECF #1], p. 3. A suit against a law enforcement officer in his official

capacity is equivalent to an action against the government entity for whom the officer works.

Pietrowski v. Town of Dibble, 134 F.3d 1006, 1009 (10th Cir. 1998). Thus, Plaintiff’s assertion of

“official capacity” claims against Sergeant Gustin is equivalent to a suit against the Montrose

County Sheriff’s Office (“MCSO”).

       Plaintiff’s Prisoner Complaint contains no allegations to support a claim against the

MCSO. To allege a claim under 42 U.S.C. § 1983 against a municipal entity such as MCSO,

Plaintiff is required, at a minimum, to allege facts showing: (1) the existence of an MCSO policy

or custom; and (2) a direct causal link between the MCSO policy or custom and Plaintiff’s alleged

constitutional deprivation. Bauer v. City and Cnty. of Denver, 642 Fed. Appx. 920, 923 (10th Cir.

2016) (citations omitted) (affirming dismissal of the plaintiff’s complaint for failure to state a claim

against the City and County of Denver). Plaintiff’s Prisoner Complaint [ECF #1] does not set forth

                                                   6
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 7 of 9




any allegations, conclusory or otherwise, that an MCSO policy or custom caused, or was a “moving

force” of the alleged constitutional violation. Furthermore, MCSO liability cannot be premised

upon a theory of vicarious liability. Schneider v. City of Grand Junction Police Dept., 717 F.3d

760, 770 (10th Cir. 2013). That is, even if the actions of an MCSO officer “inflicted an injury”

upon Plaintiff—which did not occur—MCSO cannot be held liable “solely for the actions of its

employee.” Id. The total absence of any allegations relating to the elements of municipal liability

means that Plaintiff’s “official capacity” claims must be dismissed pursuant to Fed. R. Civ. P.

12(b)(6).

                                     IV.    CONCLUSION

         Plaintiff has failed to state a claim on which relief can be granted. The conclusory

statements in Plaintiff’s Prisoner Complaint [ECF #1] are insufficient to allege that Sergeant

Gustin violated Plaintiff’s constitutional rights. Plaintiff thus fails to plead facts to overcome

Sergeant Gustin’s qualified immunity. Additionally, Plaintiff fails to allege facts to state a

plausible claim for relief against Sergeant Gustin in his official capacity. Therefore, Defendant

Gustin respectfully requests that the Court grant this Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6), dismiss all claims against Sergeant Gustin, and enter judgment in Sergeant Gustin’s

favor.


         DATED this 4th day of March, 2019.

                                             Respectfully Submitted,

                                             /s/ Andrew R. McLetchie
                                             Andrew R. McLetchie, Atty. No. 34035
                                             Eden R. Rolland, Atty. No. 48877
                                             Fowler, Schimberg, Flanagan & McLetchie, PC
                                             350 Indiana Street, Suite 850

                                                7
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 8 of 9




                                  Golden, Colorado 80401
                                  Telephone: 303-298-8603
                                  Fax: 303-298-8748
                                  A_McLetchie@fsf-law.com
                                  E_Rolland@fsf-law.com
                                  Attorney for Sgt. Keith Sanders and Sgt. Steve Gustin




                                     8
Case 1:18-cv-01987-KMT Document 28 Filed 03/04/19 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of March, 2019, I electronically filed the foregoing
DEFENDANT GUSTIN’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(b)(6) with the Clerk of Court using the CM/ECF system, as well as by U.S. Mail to Plaintiff at
the following address:


 Eric Tyler Vette, Pro Se
 DOC #180289
 Crowley County Correctional Facility (CCCF)
 P.O. Box 100
 Olney Springs, CO 81062


                                                    /s/ Jill Ribera
                                                    Jill Ribera




                                                9
